DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
This office action is responsive to the amendment filed on 10/13/2021. As directed by the amendment: claims 1, 8, and 10 have been amended and claims 14, 19, and 20 have been cancelled. Thus, claims 1-13 and 15-18 are presently pending in this application with claim 18 withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18 directed to group II non-elected without traverse.  Accordingly, claim 18 been cancelled.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 10/13/2021, with respect to the objection of claim 8 have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 10/13/2021, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8-11, filed 10/13/2021, with respect to the rejection of claims 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1 under 35 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled claim 18.

Allowable Subject Matter
Claims 1-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious: a vascular prosthesis, comprising: a luminal graft component; at least one support disk defining a support disk fenestration; a moveable disk; a perimeter ring affixed to the perimeter of the moveable disk, the perimeter ring increasing resistance to movement of the moveable disk, thereby preventing extraction of the moveable disk from between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771